DETAILED ACTION

In the reply filed 8/16/2022, claims 1-5, 7, 10 and 16 are amended, with claims 1-5, 7-18 currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, there is improper antecedent basis for “an inner space”. An inner space is introduced in claim 1, from which claim 2 depends.  Is the inner space of claim 2 the same inner space required by claim 1?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (US 6,095,268).

	Regarding claim 1, Jones teaches: an electric wheelchair comprising: 
a frame (see the portion of chassis 12 which supports the seat) configured to support a seat (32); 
a driver (including at least a motor 112 or 114; see the drivetrain components in Fig. 9) configured to be coupled to a lower portion of the frame; 
an armrest (60) configured to be coupled to a side of the frame; and 
a controller (a joystick system, best shown in Fig. 5) configured to be detachably coupled to the armrest; 
wherein the controller is coupled so as to shield an opening formed in the armrest and is electrically connected to a connector (the connector being the electrical junction between element 120 and any of the wires 52A, 52B, 52I, 52M, 52D, 52G, 52O) located inside the armrest, 
wherein the controller includes a joystick to couple to the armrest, and 
wherein the joystick includes: 
a joystick housing (128) configured to shield the opening of the armrest; 
a control box (120) configured to be disposed in an inner space of the armrest corresponding to an inner side of the joystick housing, and 
a joystick lever (20) configured to be connected to the control box and disposed outside the joystick housing.
Relevant elements are best shown in Figs. 1, 5, 8, and 9. The opening is pointed out in the annotated version of Fig. 5, below. 

    PNG
    media_image1.png
    451
    562
    media_image1.png
    Greyscale


Regarding claim 2, Jones further teaches: a frame body; and a frame cover which is coupled to an upper portion of the frame body and forms an inner space in which the connector is received. See the annotated version of Fig. 5, below. 

    PNG
    media_image2.png
    451
    601
    media_image2.png
    Greyscale

Regarding claim 3, Jones further teaches: wherein the frame cover is formed with the opening configured to expose the connector to the outside. See the annotated version of Fig. 5, above.

Regarding claim 4, Jones further teaches: wherein the frame body is formed with a fastening boss into which a protrusion provided in the controller is inserted. See the annotated version of Fig. 5, above.

Regarding claim 17, Jones further teaches: wherein the wheelchair is a robot. The wheelchair is a robot at least in that it is a machine that receives control signals for mechanical output.

Regarding claim 18, Jones further teaches: wherein the driver is a robot. The driver is a robot at least in that it is a machine that receives control signals for mechanical output.

Allowable Subject Matter
Claims 5, 7-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 5 provides further limitations regarding the controller. Jones does not teach the limitations of claim 5.  None of the prior art, alone or in combination, anticipates or renders obvious the subject matter of claims 5, 7-16.  To modify any of the prior art of record to arrive at the invention set forth by claims 5, 7-16 would be unobvious and improper hindsight.

Response to Arguments
Applicant's arguments filed 8/16/2022 have been fully considered but they are not persuasive. 
Claim 6 was previously indicated as allowable. Applicant’s remarks suggest that the claims should be allowed because the limitations of claim 6 were incorporated into independent claim 1. Previous claim 6 was dependent from claims 1, 2 and 5. The amendment to claim 1 is not allowable at least because the limitations of intervening claims 2 and 5 were not incorporated into the claim.   
Applicant’s arguments with respect to the prior art rejection(s) of the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMA K FRICK whose telephone number is (571)270-5403. The examiner can normally be reached 9AM-5PM EST M, T, F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMA K FRICK/            Primary Examiner, Art Unit 3618